Exhibit 10.4

EIGHTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

This Eighth Amendment to Loan and Security Agreement (this “Amendment”) is
entered into this 17th day of June, 2013 (the “Eighth Amendment Effective Date”)
by and among (i) SILICON VALLEY BANK, a California corporation (“Bank”) and
(ii) CHANNELADVISOR CORPORATION, a Delaware corporation (“CAC”),
MERCHANDISINGADVISOR CORPORATION, a Delaware corporation (“MAC”), CA
MARKETPLACES, INC., a Delaware corporation (“CAM”), CHANNELADVISOR UK LIMITED.,
a private limited company incorporated and registered in England and Wales (“CA
UK”) and CA WASHINGTON, LLC, a Delaware limited liability company (“CAW”, and
together with CAC, MAC, CAM and CA UK, each a “Borrower” and collectively, the
“Borrowers”).

RECITALS

A. Bank and Borrowers have entered into that certain Loan and Security Agreement
dated as of December 23, 2009, as amended by a First Amendment to and Assumption
of Loan and Security Agreement dated April 19, 2010, as amended by a Second
Amendment to Loan and Security Agreement dated June 11, 2010, as further amended
by a Third Amendment to Loan and Security Agreement dated December 23, 2010, as
further amended by a Fourth Amendment to Loan and Security Agreement dated
March 22, 2011, as further amended by a Fifth Amendment to Loan and Security
Agreement, dated as of May 26, 2011, as further amended by a Joinder and Sixth
Amendment to Loan and Security Agreement, dated as of June 15, 2011 and as
further amended by a Seventh Amendment to Loan and Security Agreement, dated as
of July 26, 2012 (as the same may from time to time be further amended,
modified, supplemented or restated, the “Loan Agreement”). Bank has extended
credit to the Borrowers for the purposes permitted in the Loan Agreement.

B. Borrower has requested that Bank amend the Loan Agreement to (i) extend the
maturity date of the revolving line of credit and (ii) make certain other
revisions to the Loan Agreement as more fully set forth herein.

C. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

Now, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.



--------------------------------------------------------------------------------

2. Amendments to Loan Agreement.

2.1 The following term and its respective definition set forth in Section 13.1
is amended in its entirety and is replaced with the following:

““Revolving Line Maturity Date” is July 17, 2013.”

3. Limitation of Amendment.

3.1 The amendment set forth in Section 2, above, is effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
each Borrower hereby represents and warrants, jointly and severally, to Bank as
follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Each Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

4.3 The organizational documents of the Borrowers previously delivered to Bank
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrowers of this Amendment and the
performance by Borrowers of their obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized by all necessary action on
the part of Borrowers;

4.5 The execution and delivery by Borrowers of this Amendment and the
performance by Borrowers of their obligations under the Loan Agreement, as
amended by this Amendment, do not and will not contravene (a) any material law
or regulation binding on or affecting Borrowers, (b) any material contractual
restriction with a Person binding on Borrowers, (c) any order, judgment or
decree of any court or other governmental or public body or authority, or
subdivision thereof, binding on Borrowers, or (d) the organizational documents
of Borrowers;

 

2



--------------------------------------------------------------------------------

4.6 The execution and delivery by Borrowers of this Amendment and the
performance by Borrowers of their obligations under the Loan Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on any Borrower, except as already has been obtained or made;
and

4.7 This Amendment has been duly executed and delivered by Borrowers and is the
binding obligation of Borrowers, enforceable against Borrowers in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. No Defenses of Borrower. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

6. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

7. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

8. Effectiveness. This Amendment shall be deemed effective upon payment of all
Bank Expenses incurred in connection with the existing Loan Documents and the
modifications herein.

9. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of North Carolina.

[SIGNATURES ON FOLLOWING PAGE]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWERS:

 

CHANNELADVISOR CORPORATION

By:   /s/ M. Scot Wingo Name:   Title:   MERCHANDISING ADVISOR CORPORATION By:  
/s/ M. Scot Wingo Name:   Title:   CA MARKETPLACES, INC. By:   /s/ M. Scot Wingo
Name:   Title:   CHANNELADVISOR UK LIMITED By:   /s/ M. Scot Wingo Name:  
Title:   CA WASHINGTON, LLC By:   /s/ M. Scot Wingo Name:   Title:   BANK:
SILICON VALLEY BANK By:   /s/ Andrew J. Kirk Name:   Andrew J. Kirk Title:  
Vice President

 

4